Citation Nr: 1823137	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  05-23 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues seeking increased ratings for bronchial asthma, coronary artery disease (CAD), and hypertension and the issue of entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) are subjects of separate decisions by the Board of Veteran's Appeals (Board).)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from April 1973 to May 1976.  This issue is before the Board on appeal from a January 2009 rating decision that denied service connection for PTSD.  In September 2010, a Travel Board hearing addressing this issue was held before the undersigned; a transcript of the hearing is associated with the Veteran's record.

This matter was previously before the Board in November 2011 and September 2015, when it was remanded for additional development.  The November 2011 Board decision granted service connection for a depressive disorder as secondary to service-connected coronary artery disease, hypertension, and asthma.  Consequently, the instant appeal is limited to consideration of service connection for the psychiatric diagnosis of PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

The Veteran has established service connection for another psychiatric diagnosis (major depressive disorder (MDD)).  [Notably, PTSD is rated under the same scheduler criteria as the already service-connected MDD.]  Nonetheless, she is entitled to establish service connection for the specific diagnosis of PTSD (service connection for which was separately denied), if she so chooses.   

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses pertaining to a psychiatric disability, and silent for any mention of sexual trauma.  VA and private medical records preceding the instant claim, spanning back to the 1990s, contain notation of various psychiatric diagnoses including dysthymic disorder, major depressive disorder, and PTSD.  VA medical records from the 2000s show that the Veteran was receiving psychiatric treatment, with diagnoses of PTSD and depression noted.  While the records describe the Veteran's treatment in some detail, they do not include significant information indicating regarding the stressor event and constellation of symptoms underlying the diagnoses of PTSD noted in the records.  

The Veteran has related her claimed PTSD to two specific alleged stressor events.  In a June 2009 (16 months after her initial February 2008 claim seeking service connection for PTSD) statement, the Veteran reported that she witnessed the death of a fellow service member while on leave (shot by police), and also that she was sexually assaulted while at Fort Sam Houston in 1973.  [In a December 2009 statement, she reported that she was sexually assaulted by an unknown male at Fort Sam Houston in 1974.]  Regarding the first reported stressor event, development since the Board's September 2015 remand has shown that the event the Veteran described occurred in October 1969 (more than three years prior to her entry on active duty service).  [In a February 2016 Report of General Information, she acknowledged that the event occurred "a few years before I enlisted."]  Accordingly, that alleged stressor event cannot serve as the basis for an award of service connection for PTSD based on a stressor event in service.  The Veteran's account of military sexual trauma (MST), which appears to be the basis for the diagnoses of PTSD noted in group therapy records, was first reported in the compensation-seeking process and would not of itself suffice to constitute credible corroborating evidence of a stressor event in service.  

When, as here, a PTSD claim is based on an alleged personal or MST in service, then evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304 (f)(5).  Examples of such evidence include: evidence of behavior changes following the claimed assault. 

Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. Id.        

The evidence of record is equivocal as to whether or not the Veteran symptoms support a diagnosis of PTSD.  The incomplete opinion offered on June 2016 VA examination appears to indicate that any PTSD symptoms found would be related to pre-service mental trauma, and is not fully responsive regarding whether the diagnosis of PTSD would be met if a stressor event in service was found to be corroborated.  The threshold question that must be addressed for an adequate response to whether the criteria for a diagnosis of PTSD would be met if an alleged stressor event in service were to be corroborated, is whether or not there is credible corroborating evidence of the alleged stressor event in service (the alleged MST).

In its September 2015 remand, the Board asked the examiner to respond specifically to question 3(b) of the remand instruction paragraphs, requesting discussion of the Veteran's service personnel records documenting that she went AWOL (absent without leave) on two occasions during service (and specifically whether those were "behavior changes" indicating that a stressor event such as MST might have occurred).  The examining physician, Lewis R. Coulson, M.D., did not respond to that question in his June 2016 examination report.  Inasmuch as the response to this question may be dispositive, further development of the medical evidence is needed.

The Board acknowledges that this matter has been remanded twice previously; nonetheless, given the incomplete development on remand, the matter is simply not ready for appellate determination.

As the Veteran receives ongoing VA psychiatric treatment, and records of such treatment are clearly pertinent evidence in the matter at hand (and because VA records are constructively of record), updated treatment records must be obtained.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should secure for the record updated records of all VA psychiatric evaluations or treatment the Veteran has received, specifically including all such records generated since January 2018 (when the most recent VA treatment records in the record are dated).

2.  The AOJ should arrange for the Veteran's record to be forwarded to an appropriate psychologist or psychiatrist (specifically not Lewis R. Coulson, M.D. as he has been nonresponsive to the specific questions posed, and has offered conclusory opinions) for review and an advisory medical opinion regarding the likely etiology of the Veteran's claimed PTSD.  Based on review of the record (to include this remand, the Board's November 2011 and September 2015 remands, and the January 2014 and June 2016 medical opinions) the examiner should:

(a) Identify whether there is any credible corroborating evidence (other than the Veteran's own account beginning with her initiation of the compensation process) that she was the victim of MST in service.  In particular the examiner should note the Veteran's two AWOL periods during service and comment whether or not they constitute the type of behavior changes that may be indicative that an event such as MST occurred during service.  

(b) If the response to (a) is Yes, the examiner should further opine whether or not the Veteran has a diagnosis of PTSD based on the reported stressor of MST.  [If further examination of the Veteran is necessary, such should be arranged.]

If PTSD is not diagnosed, please indicate what symptoms necessary to support a diagnosis of PTSD based on MST are lacking.  

The consulting provider/examiner must include rationale with all opinions.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

